Title: From John Adams to George Washington, 13 December 1790
From: Adams, John,United States Senate
To: Washington, George



Monday December 13th 1791 1790

At twelve o’clock the Senate attended upon the President of the United States at his own House, when the President of the Senate delivered the following Address.
To the President of the United States of America.
We receive, Sir, with particular satisfaction the communications contained in your Speech, which confirm to us the progressive State of the public Credit, and afford at the same time, a new proof of the solidity of the foundation on which it rests; and we chearfully join in the acknowledgement, which is due to the probity and patriotism of the mercantile and marine part of our fellow Citizens, whose enlightened attachment to the principles of good government is not less conspicuous in this, than it has been in other important respects.
In confidence that every constitutional preliminary has been observed, we assure you of our disposition to concur in giving the requisite Sanction to the admission of Kentucky as a distinct member of the Union, in doing which, we shall anticipate the happy effects to be expected from the sentiments of attachment towards the Union and its present government, which have been expressed by the Patriotic inhabitants of that District.
While we regret that the continuance and increase of the hostilities and depredations which have distressed our northwestern Frontier, should have rendered offensive measures necessary, we feel an entire confidence in the sufficiency of the motives which have produced them; and in the wisdom of the dispositions which have been concerted in pursuance of the powers vested in you; and whatever may have been the event, we shall chearfully concur in the provisions which the expedition that has been undertaken may require on the part of the Legislature, and in any other which the future peace and safety of our frontier Settlements may call for.
The critical posture of the European Powers will engage a due portion of our Attention, and we shall be ready to adopt any measures, which a prudent circumspection may suggest, for the preservation of the blessings of Peace: The navigation and fisheries of the United States, are objects too interesting not to inspire a disposition to promote them, by all the means, which shall appear to us, consistent with their natural progress, and permanent prosperity.
Impressed with the importance of a free intercourse with the Mediterranean, we shall not think any Deliberations misemployed which may conduce to the adoption of proper measures for removing the impediments that obstructed it.
The improvement of the judiciary system, and the other important objects, to which you have pointed our attention will not fail to engage the consideration they respectively merit.
In the course of our deliberations, upon every subject, we shall rely upon that co-operation which an undiminished zeal, and incessant anxiety for the public welfare on your part, so thoroughly ensure; and as it is our anxious desire, so it shall be our constant endeavour, to render the established Government more and more instrumental in promoting the good of our fellow citizens, and more and more the object of their attachment and confidence.
United States of America,
In Senate December the 13th 1790

John Adams.Vice President of the United Statesand President of the Senate.—